t c summary opinion united_states tax_court kenneth b and linda r satlin petitioners v commissioner of internal revenue respondent docket no 6633-04s filed date kenneth b and linda r satlin pro sese nancy c carver for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for after concessions by respondent the issue sec_1 for decision are whether petitioners are entitled to a business_expense deduction under sec_162 for expenditures made on behalf of intercontinental trading group inc in the alternative whether petitioners are entitled to a loss deduction under sec_165 or bad_debt deduction under sec_166 relating to those expenditures and whether petitioners claimed a deduction of dollar_figure on a schedule c profit or loss from business attached to their jointly filed form_1040 u s individual_income_tax_return the schedule c reflected a business name of international trading co petitioners identified the amount claimed on line of schedule c as other expenses -- postal service and bad_debt on page of the schedule c part v other expenses petitioners reflected an amount of dollar_figure the item was further identified as bankruptcy of david sparks dollar_figure real_estate note no amount is included on schedule c page line as a total the instruction on the schedule c page line requires a taxpayer to enter the total claimed from line on page line from the face of the return it is unclear whether petitioners intended to identify the dollar_figure reflected on page as part of the total of dollar_figure claimed on line or whether petitioners failed to carry forward the dollar_figure to page of the schedule c the notice_of_deficiency explanation of adjustments disallowed the dollar_figure apparently rounded down by respondent as a bad_debt deduction the dollar_figure identified at part v of the schedule c is not included as an adjustment in the statutory notice at trial petitioners asserted that they are entitled to a dollar_figure bad_debt deduction separate from and in addition to the dollar_figure deduction claimed on line of the schedule c the parties agree that petitioners are entitled to a schedule c deduction for legal and professional fees of dollar_figure for the tax_year in issue petitioners are entitled to a loss under sec_166 as secured creditors on two residential properties upon the filing of bankruptcy by the debtors background some of the facts have been stipulated and they are so found the first stipulation for trial the stipulation of settled issues and the attached exhibits are incorporated by this reference petitioners resided in alexandria virginia at the time the petition was filed intercontinental trading group itg in date kenneth b satlin hereinafter petitioner formed intercontinental trading group a delaware corporation itg petitioner was the senior corporate vice president of itg petitioner formed itg for the purpose of purchasing used automobiles in the united_states with the intent of exporting them to venezuela petitioner intended to sell the vehicles to the venezuelan national taxicab association vnta giancarlo jasbon mr jasbon petitioner’s business_associate in this venture was itg’s corporate president mr the record does not include any information regarding itg’s shareholders while it seems likely that petitioner was a shareholder of itg we are uncertain and make no findings in this regard the record does not indicate whether petitioner was an employee of itg or whether he received a salary from itg petitioner described the startup phase of itg as one where he spent his entire six months exclusively on itg jasbon was responsible for making arrangements with his government contacts in venezuela so that itg could enter into an export import contract with the vnta the plan was that mr jasbon would use his contacts to obtain licenses to import the automobiles into venezuela on date petitioner sent mr jasbon dollar_figure by electronic transfer from riggs bank to caracas venezuela petitioner advanced the funds to mr jasbon to pay business_expenses for the office that mr jasbon established for itg in caracas venezuela petitioner obtained the funds through cash advances using his personal credit cards in date petitioner traveled to venezuela to meet with mr jasbon to assist in the process of obtaining an import license sometime during and after petitioner transferred funds to mr jasbon the president of venezuela resigned after being accused of corruption mr jasbon lost his business contacts with representatives of the venezuelan government because of the political unrest petitioner and mr jasbon were unable to obtain an import license neither petitioner nor mr jasbon as corporate officers of itg ever obtained an import license from the venezuelan government to transport automobiles from the united_states to venezuela no automobiles were ever purchased or shipped to venezuela after neither petitioner nor mr jasbon nor itg attempted to export or ever exported any automobiles from the united_states to venezuela in date and again in date petitioner traveled to florida to speak with mr jasbon about the possibility of entering into a business opportunity in switzerland petitioner returned to florida sometime in date to get some answers from mr jasbon regarding the funds petitioner had sent him in date once in florida petitioner learned that mr jasbon had moved in petitioner had a telephone conversation with mr jasbon regarding another business opportunity during this conversation mr jasbon promised to repay petitioner after this telephone conversation petitioner faxed a business proposal to mr jasbon for his review however mr jasbon did not respond petitioner and mr jasbon had no further communications after on date itg’s corporate charter was terminated for failure to pay corporate dues after date petitioner did not perform any duties as itg’s senior corporate vice president secured creditor status on date petitioners sold two residential properties to david p sparks and wanda m sparks hereinafter the debtors the properties were pincite and buffalo court in woodbridge virginia petitioners received two notes secured_by two deeds of trust on the property4 and three notes secured_by three deeds of trust on the property bank of america was also a lienholder on the and the properties bank of america foreclosed on both properties sometime in the debtors stopped paying on the notes in either or on date the debtors filed for bankruptcy protection under chapter petitioners were secured creditors in the debtors’ bankruptcy proceeding there were no distributions to any creditors in the bankruptcy proceeding and the debtors received a discharge_in_bankruptcy at some point the debtors filed for chapter bankruptcy petitioners were not included as creditors in the debtors’ chapter bankruptcy proceeding thus petitioners were not entitled to any payments note in the amount of dollar_figure was secured_by property pincite0 filarette street in prince william county va and note in the amount of dollar_figure was secured_by property pincite monroe street in anne arundel county md note in the amount of dollar_figure was secured_by property pincite hemmingway in prince william county va note in the amount of dollar_figure was secured_by property pincite hilltop drive and note in the amount of dollar_figure was secured_by property pincite0 filarette street in prince william county va the record is unclear regarding the commencement_date of the debtors’ ch bankruptcy the deadline to file a complaint objecting to discharge of the debtor or to determine dischargeability of certain types of debts was date it appears that petitioners did not file a timely claim as secured creditors in the ch proceeding other secured creditors were included in the debtors’ ch bankruptcy proceeding petitioners did not seek to enforce their security interests on the and the properties discussion deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving that he or she is entitled to the deductions claimed see rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his or her correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances sec_7491 applies to court proceedings arising in connection with examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 it appears that the examination of petitioners’ tax_return commenced after the effective date of sec_7491 petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain all required records and cooperate fully with respondent’s reasonable requests i expenditures on behalf of itg sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a taxpayer’s trade_or_business as an employee see 54_tc_374 as a general_rule a taxpayer’s payment of another person’s obligation is not an ordinary and necessary business_expense 308_us_488 for federal_income_tax purposes a corporation’s business is separate from the business of its shareholders officers and employees see 85_tc_798 shareholders officers and employees may not deduct as personal expenses those expenses that further the business of the corporation because a corporation’s business is distinct from that of its shareholders officers and employees such persons may not deduct expenses which promote the business of the corporation leamy v commissioner supra 26_tc_273 das v commissioner tcmemo_1998_353 payments by shareholders officers and employees constitute either capital contributions or loans to the corporation and are deductible if at all only by the corporation deputy v du pont supra pincite 51_tc_746 the dollar_figure petitioner sent to mr jasbon was apparently for the purpose of establishing an office in venezuela for itg and for the payment of business_expenses of itg for the reasons discussed above petitioner as an officer of itg cannot deduct on his individual return expenditures made to promote the corporation’s business respondent is sustained on this issue ii loss or bad_debt the record is not entirely clear as to the nature of the arrangement among petitioner itg and mr jasbon we are uncertain whether the funds transferred to mr jasbon in date were an investment or a loan and if a loan whether the loan was to itg or mr jasbon there are no documents in the record indicating the nature of the advance we therefore consider the loss provisions under sec_165 and the bad_debt provisions under sec_166 to see whether they provide any relief for petitioners sec_165 provides for the deduction of losses sustained during the taxable_year for which no compensation is received in the case of individuals sec_165 limits the deduction to losses_incurred in a trade_or_business or in any transaction entered into for profit in order to be deductible a loss must be evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the taxable_year 326_us_287 sec_1_165-1 income_tax regs a loss is deductible only for the taxable_year in which it is sustained sec_1 d income_tax regs the determination of whether a loss occurred during a particular taxable_year is purely one of fact 524_f2d_888 9th cir affg tcmemo_1973_258 a critical inquiry is the year in which the taxpayer loses control_over and possession of the property at issue 274_us_398 respondent suggests that to the extent petitioners incurred a loss the loss occurred before to the extent the advance of funds was an investment in itg it would appear that the loss occurred when itg became defunct in itg’s corporate charter was terminated in and no business was ever conducted no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether such reimbursement will be received sec_1_165-1 income_tax regs petitioner did not seriously pursue reimbursement of the funds after petitioner continued to discuss business opportunities with mr jasbon in and we cannot conclude that there were any events which occurred in that created some certainty as to lack of repayment or reimbursement by mr jasbon petitioner has not presented sufficient evidence that would cause us to conclude that it became a reasonable certainty in that there was no prospect of reimbursement see 93_tc_758 affd 946_f2d_395 5th cir 48_tc_711 sec_1_165-1 income_tax regs whether a reasonable_prospect_of_recovery exists is a question of fact we now consider whether petitioners are entitled to a bad_debt deduction treating the advance as a loan to itg or to mr jasbon sec_166 generally allows a deduction for any debt that becomes worthless during the taxable_year bad_debts may be characterized as either business bad_debts or nonbusiness bad_debts sec_166 sec_166 provides that nonbusiness bad_debts are deductible as short-term_capital_losses a bad_debt is characterized as a business_bad_debt if it is incurred in connection with a trade_or_business of the taxpayer sec_166 petitioner did not provide evidence that he was in the business of lending money to individuals or that there are any other circumstances that would persuade us to characterize the advance as a business_bad_debt thus petitioner’s claimed bad_debt deduction would be characterized as a nonbusiness_bad_debt deduction to the extent that the advance of funds was a loan to itg for the same reasons discussed above as to sec_165 it would appear that the debt became worthless when the corporation became defunct thus petitioners would not be entitled to a bad_debt deduction in to the extent that the advance may have been a loan to mr jasbon petitioner has failed to present sufficient evidence to establish that he is entitled to a deduction for a nonbusiness_bad_debt there is nothing in this record that establishes that the debt became worthless in in order to be entitled to a bad_debt deduction petitioner must prove that the debt had value at the beginning of and became worthless during that year see 106_tc_184 affd in part and revd in part 318_f3d_924 9th cir in conclusion there is no scenario that would permit petitioners to claim a loss or a bad_debt deduction in iii bad_debt deduction as secured creditor sec_166 generally allows a deduction for any bona_fide debt that becomes worthless during the taxable_year to establish entitlement to a bad_debt deduction a taxpayer must prove that a bona_fide debt existed and that the debt became worthless in the year that the deduction is claimed rule a am offshore inc v commissioner 97_tc_579 sec_1_166-1 income_tax regs a bona_fide debt is defined as one which arises from a debtor-creditor relationship and which is based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs the question of whether a debt has become worthless is one of fact to be determined by an examination of all surrounding facts and circumstances am offshore inc v commissioner supra pincite a taxpayer may establish the worthlessness of a debt by offering proof of identifiable events which establish that the debt will not be paid in the future therefore a taxpayer’s subjective opinion that a debt is uncollectible standing alone is not sufficient evidence that the debt is worthless 50_tc_813 affd per curiam per order aftr 2d ustc par 9th cir among the objective factors considered by courts to determine worthlessness are the debtor’s earning capacity events of default whether major or minor insolvency of the debtor the debtor’s refusal to pay actions of the creditor in pursuing collection ie whether the creditor failed to take collection action before claiming the deduction subsequent dealings between the parties and lack of assets am offshore inc v commissioner supra pincite no single factor is conclusive id pincite respondent argues that petitioners did not show that the notes evidencing the debt owed them became worthless respondent further argues that petitioners’ respective security interests in the property and the property survived the bankruptcy and that petitioners failed to institute foreclosure proceedings a debtor’s petition in bankruptcy is not conclusive of a debt’s total worthlessness estate of mann v united_states 731_f2d_267 5th cir 14_tc_1282 ordinarily liens and other secured interests survive bankruptcy 500_us_291 a lien on real_property passes through bankruptcy unaffected 502_us_410 a bankruptcy discharge extinguishes only one mode of enforcing a claim--namely an action against the debtor in personam--while leaving intact another--namely an action against the debtor in rem 501_us_78 petitioners established that a debtor-creditor relationship existed as evidenced in part by two settlement statements dated date which detailed the sale of the property and the property to the debtors the record establishes that petitioners held five notes that were secured_by four different properties petitioners as secured creditors could have instituted foreclosure proceedings on the four properties securing the debt in date petitioners were informed by thomas f decaro the trustee in the bankruptcy matter that they could enforce their security interests in the respective properties petitioners did not take any_action to enforce their security interests according to the debtors’ bankruptcy records petitioners had an enforceable secured claim against the debtors in however petitioners took no foreclosure action to collect the debt a holder of a secured note and a deed_of_trust is not entitled to a bad_debt deduction where the note is a bona_fide debt that has become due and the noteholder has failed to establish that the debt has become worthless robertson v commissioner tcmemo_2004_217 by failing to exercise all their rights with respect to the secured_property petitioners petitioners received approximately dollar_figure from a senior lienholder for one of the notes secured_by the property three of the five notes were satisfied the property securing the note for hemmingway was released on date the property securing the note for hilltop drive was released on date the property was the security for these notes the property securing the note for filarette street was released on date the property was the security for this note have failed to establish that the notes were worthless in respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and the concessions of the parties decision will be entered under rule
